Fuuwír, P. J.
(Concurring.) Being doubtful as to my ability to add anything particularly instructive to the foregoing opinion, sustained as it is by the former decisions of this court, I should concur without comment or further citation of authority, were it not for the fact that counsel for the relators most zealously maintains that . the statute places no restriction upon the right of a commissioner to hold the office after the expiration of his term. A careful examination of all the law upon which the decisions rendered by the courts of this country are based, discloses, in almost every instance, either a constitutional or statutory provision expressly authorizing the officer to hold, not only for a fixed period, but until his successor is elected and qualified. Although the authorities are practically unanimous upon the proposition that at the expiration of the officer’s term his rights, duties and authority as a public officer cease instantly, unless he is authorized by law to hold over, let it be assumed, for the purpose of determining the legal effect of our statute fixing the full term at six years, that Sibbison and Laughlin might have held thereafter unless expressly or impliedly prohibited. Judge Dillon states the prevailing law on the subject thus: “Where, in the charter or organic law of a corporation, there is an express or implied restriction upon the time of holding office, as that the officers shall be annually elected *299on a particular day, and that they shall hold from one election day till the next, or that they shall be elected ‘for the year ensuing only,’ in such case they cannot hold over beyond the next election day or the end of the year.” 1 Dill. Mun. Corp. 303. To the same effect, see McCrary, Elect. 635, and cases there collated. In Smith v. Regan, 54 N. J. Law, 167, 23 Atl. 1012, a similar statute is construed, and the chancellor, speaking for the court, concludes thus: “We do not in the law before us find indication of legislative intention differing from that exhibited in the old law. On the contrary, the positive injunction of the statute that ‘at their annual meetings’ the freeholders shall elect a fit person as collector implies that such election shall be had at each meeting, from which it necessarily follows, as the meetings are to occur yearly, that the term of office is limited to the period of time between them.” In the case of Tuley v. State, 1 Cart. 500, the supreme court of Indiana construes a statute providing that a certain officer shall be annually elected, and hold from one election day until the next, to be an express injunction that he shall not hold beyond the next election day or the end of theyear, and the subject is dismissed in the following manner: “It is argued that, when the act of 1833 preserved to Tuley ‘the term’ for which he was elected, it meant, not the term of three years specially designated in the statute, but that other indefinite term which terminates on the qualification of a successor; but we think the former was intended. It could not be the latter.” In the very recent case of Bilderback v. Board N. J. Sup.), 42 Atl. 843, by the use of the following language the same construction was placed upon a statute requiring the annual appointment of a trustee of the poor, and the court say: “It follows, by necessary implication, that the term of office of these trustees is fixed by law at one year, and that on the day of each annual meeting of the board of freeholders, the incumbency of the *300trustees who were appointed at the preceding annual meeting is terminated” So, in Andrews v. State (Miss.) 13 South. 853, it was held that a clerk of courts, elected for a term of four years, could not hold over, although by a subsequent constitutional provision, adopted before the expiration of his term, such officers were expressly required to hold until their sucessors are elected and qualified. That the common law gives to the officer whose specified term has expired no right to hold over has been announced in this jurisdiction, and is sustained by an unruffled current of authority. Badger v. U. S., 93 U. S. 599, 23 L. Ed. 991; 1 Dill. Mun. Corp. 301; People v. Tieman, 30 Barb. 193; Paine, Elect. 224. As the exposition of the subject by Judge Haney covers every essential point, and there is no escape from the conclusion reached, I concur in every respect.